Case 3:15-md-02670-JLS-MDD Document 2023-5 Filed 09/19/19 PageID.154649 Page 1 of
                                      12




                          EXHIBIT 5
Case 3:15-md-02670-JLS-MDD
           Case 3:17-cr-00297-EMC
                              Document
                                   Document
                                       2023-513Filed
                                                 Filed
                                                     09/19/19
                                                       06/28/17PageID.154650
                                                                Page 1 of 11 Page 2 of
                                         12




     LESLIE A. WULFF (CSBN 277979)
     MANISH KUMAR (CSBN 269493)
 2   RYAN STRUVE (DCBN 495406)
 3   United States Department of Justice
     Antitrust Division
 4   450 Golden Gate A venue
     Box 36046, Room 10-0101
 5   San Francisco, California 94102
 6   Telephone: (415) 934-5300
     Manish.Kumar@usdoj.gov
 7
     Attorneys for the United States
 8

 9



11
                                  UNITED STATES DISTRICT COURT
12
                             NORTHERN DISTRICT OF CALIFORNIA
13
       UNITED STA TES OF AMERICA,                      Case No. 17 CR
14

15
                    V.                                 PLEA AGREEMENT
16

17     STEPHEN L. HODGE,
18                   Defendant.

19

            The United States of America and Stephen L. Hodge ("defendant") hereby enter into the
21
     following Plea Agreement pursuant to Rule l l(c)(l)(B) of the Federal Rules of Criminal
22
     Procedure ("Fed. R. Crim. P."):
23
                                       RIGHTS OF DEFENDANT
24
            1.     The defendant understands his rights:
25
                   (a)     to be represented by an attorney;
26
                   (b)     to be charged by Indictment;
27
                   (c)     to plead not guilty to any criminal charge brought against him;
28



     PLEA AGREEMENT                                                 DEF. INITIALS
Case 3:15-md-02670-JLS-MDD
           Case 3:17-cr-00297-EMC
                              Document
                                   Document
                                       2023-513Filed
                                                 Filed
                                                     09/19/19
                                                       06/28/17PageID.154651
                                                                Page 2 of 11 Page 3 of
                                         12




                    ( d)    to have a trial by jury, at which he would be presumed not

 2          guilty of the charge and the United States would have to prove every essential element of

 3          the charged offense beyond a reasonable doubt for him to be found guilty;

 4                  (e)     to confront and cross-examine witnesses against him and to

 5          subpoena witnesses in his defense at trial;

 6                  (f)     not to be compelled to incriminate himself;

 7                  (g)     to appeal his conviction, if he is found guilty; and

 8                  (h)     to appeal the imposition of sentence against him.

 9               AGREEMENT TO PLEAD GUILTY AND WAIVE CERTAIN RIGHTS
            2.      The defendant knowingly and voluntarily waives the rights set out in

11   subparagraphs l(b)-(g) above. The defendant also knowingly and voluntarily waives the right to

12   file any appeal, any collateral attack, or any other writ or motion, including but not limited to an

13   appeal under 18 U.S.C. § 3742 or a motion under 28 U.S.C. § 2241or2255, that challenges the

14   sentence imposed by the Court if that sentence is consistent with or below the recommended

15   sentence in Paragraph 10 of this Plea Agreement, regardless of how the sentence is determined

16   by the Court. This Agreement does not affect the rights or obligations of the United States as set

17   forth in 18 U.S.C. § 3742(b). Nothing in this paragraph, however, will act as a bar to the

18   defendant perfecting any legal remedies he may otherwise have on appeal or collateral attack

19   respecting claims of ineffective assistance of counsel or prosecutorial misconduct. The

     defendant agrees that there is currently no known evidence of ineffective assistance of counsel or

21   prosecutorial misconduct. Pursuant to Fed. R. Crim. P. 7(b), the defendant will waive indictment

22   and plead guilty to a one-count Information to be filed in the United States District Court for the

23   Northern District of California. The Information will charge the defendant with participating in

24   a conspiracy to suppress and eliminate competition by reaching agreements to fix, raise, and

25   maintain the prices of packaged seafood sold in the United States from at least 2011 through at

26   least 2013 in violation of the Sherman Antitrust Act, 15 U.S.C. § 1.

27          3.      The defendant will plead guilty to the criminal charge described in Paragraph 2

28   above pursuant to the terms of this Plea Agreement and will make a factual admission of guilt to




     PLEA AGREEMENT                                2                   DEF. INITIALS         L
Case 3:15-md-02670-JLS-MDD
           Case 3:17-cr-00297-EMC
                              Document
                                   Document
                                       2023-513Filed
                                                 Filed
                                                     09/19/19
                                                       06/28/17PageID.154652
                                                                Page 3 of 11 Page 4 of
                                         12




     the Court in accordance with Fed. R. Crim. P. 11, as set forth in Paragraph 4 below. The United

 2   States agrees that at the arraignment, it will stipulate to the release of the defendant on his

 3   personal recognizance, pursuant to 18 U.S.C. § 3142, pending the sentencing hearing in this case.

 4                            FACTUAL BASIS FOR OFFENSE CHARGED
 5          4.        The defendant has fully discussed the facts of this case with defense counsel. The

 6   following facts are true and undisputed:

 7                    (a)    For purposes of this Plea Agreement, the "relevant period" is

 8          that period from at least 2011 through at least 2013. During the relevant period, the

 9          defendant was the Senior Vice President of Sales of Company B. During the relevant

            period, Company B was a producer of packaged seafood and was engaged in the sale of

11          packaged seafood in the United States. Packaged seafood includes shelf-stable tuna fish.

12          During the relevant period, Company B's sales of packaged seafood affecting U.S.

13          customers totaled at least $600 million.

14                    (b)    During the relevant period, the defendant participated in a

15          conspiracy with other persons and entities engaged in the manufacture and

16          sale of packaged seafood, the primary purpose of which was to fix, raise, and maintain

17          the prices of packaged seafood sold in the United States. In furtherance of the

18          conspiracy, the defendant engaged in conversations and discussions and attended

19          meetings with representatives of other major packaged-seafood-producing firms. During

            these conversations, discussions, and meetings, agreements and mutual understandings

21          were reached to fix, raise, and maintain the prices of packaged seafood sold in the United

22          States.

23                    (c)    During the relevant period, packaged seafood sold by one or more of the

24          conspirator firms, and equipment and supplies necessary to the production and

25          distribution of packaged seafood, as well as payments for packaged seafood, traveled in

26          interstate commerce. The business activities of the conspirators in connection with the

27          production and sale of packaged seafood that were the subject of this conspiracy were

28          within the flow of, and substantially affected, interstate trade and commerce.




     PLEA AGREEMENT                                3                    DEF. INITIALS
Case 3:15-md-02670-JLS-MDD
           Case 3:17-cr-00297-EMC
                              Document
                                   Document
                                       2023-513Filed
                                                 Filed
                                                     09/19/19
                                                       06/28/17PageID.154653
                                                                Page 4 of 11 Page 5 of
                                         12




                      (d)     Acts in furtherance of this conspiracy were carried out within

 2             the Northern District of California. Packaged seafood that was the subject of this

 3             conspiracy was sold by one or more of the conspirators to customers in this District.

 4                                    ELEMENTS OF THE OFFENSE
 5             5.     The elements of the charged offense are that:

 6                    (a)     the conspiracy described in the Information existed at or about the time

 7             alleged;

 8                    (b)     the defendant knowingly became a member of the conspiracy; and

 9                    (c)     the conspiracy described in the Information either substantially affected

               interstate commerce in goods or services or occurred within the flow of interstate

11             commerce in goods and services.

12                                  POSSIBLE MAXIMUM SENTENCE
13             6.    The defendant understands that the statutory maximum penalty that may be

14   imposed against him upon conviction for a violation of Section One of the Sherman Antitrust

15   Act is:

16                    (a)     a term of imprisonment forten (10) years (15 U.S.C. § l);

17                    (b)     a fine in an amount equal to the greatest of ( 1) $1 million, (2) twice the

18             gross pecuniary gain the conspirators derived from the crime, or (3) twice the gross

19             pecuniary loss caused to the victims of the crime by the conspirators (15 U.S.C. § 1; 18

               U.S.C. § 357l(b) and (d)); and

21                    (c)     a term of supervised release of three (3) years following any term of

22             imprisonment. If the defendant violates any condition of supervised release, the

23             defendant could be required to serve up to two (2) years in prison (18 U.S.C. §

24             3559(a)(3); 18 U.S.C. § 3583(b)(2) and (e)(3); and United States Sentencing Guidelines
25             ("U.S.S.G.," "Sentencing Guidelines," or "Guidelines") §5Dl .2(a)(2)).

26             7.     In addition, the defendant understands that:
27                    (a)     pursuant to U.S.S.G. §5El.l or 18 U.S.C. § 3663(a)(3) or 3583(d), the

28             Court may order him to pay restitution to the victims of the offense; and



     PLEA AGREEMENT                                  4                   DEF. INITIALS         L
Case 3:15-md-02670-JLS-MDD
           Case 3:17-cr-00297-EMC
                              Document
                                   Document
                                       2023-513Filed
                                                 Filed
                                                     09/19/19
                                                       06/28/17PageID.154654
                                                                Page 5 of 11 Page 6 of
                                         12




                    (b)    pursuant to I8 U.S.C. § 30I3(a)(2)(A), the Court is required to order the

 2           defendant to pay a $100.00 special assessment upon conviction for the charged crime.

 3                                    SENTENCING GUIDELINES
 4          8.      The defendant understands that the Sentencing Guidelines are advisory, not

 5   mandatory, but that the Court must consider, in determining and imposing sentence, the

 6   Guidelines Manual in effect on the date of sentencing unless that Manual provides for greater

 7   punishment than the Manual in effect on the last date that the offense of conviction was

 8   committed, in which case the Court must consider the Guidelines Manual in effect on the last

 9   date that the offense of conviction was committed. The parties agree there is no ex post facto

     issue under the November I, 20 I 6 Guidelines Manual. The Court must also consider the other

II   factors set forth in I 8 U.S.C. § 3553(a) in determining and imposing sentence. The defendant

I2   understands that the Guidelines determinations will be made by the Court by a preponderance of

I3   the evidence standard. The defendant understands that although the Court is not ultimately

I4   bound to impose a sentence within the applicable Guidelines range, its sentence must be

I5   reasonable based upon consideration of all relevant sentencing factors set forth in I8 U.S.C. §

I6   3553(a). Pursuant to U.S.S.G. § IB I .8, the United States agrees that self-incriminating

I7   information that the defendant provides to the United States pursuant to this Plea Agreement will

I8   not be used to increase the volume of affected commerce attributable to the defendant or in

I9   determining the defendant's applicable Guidelines range, except to the extent provided in

     U.S.S.G. §IBI.8(b).

2I                                    SENTENCING AGREEMENT
22          9.      Following the application of U.S.S.G. §IBI.8, the United States and the

23   defendant agree that the following Sentencing Guidelines calculation is correct based on a total

24   amount of volume of commerce attributable to the defendant of over $600 million:

25                  a.     Base Offense Level, U.S.S.G. §2Rl.I(a):                             I2

26                  b.     Volume of Commerce over $600 million, U.S.S.G.

27                         §2R I. I (b )(2)(F):                                            +I2

28                  c.     Acceptance of Responsibility, U.S.S.G. §3El.I(b):                   -3




     PLEA AGREEMENT                               5                   DEF. INITIALS        L
Case 3:15-md-02670-JLS-MDD
           Case 3:17-cr-00297-EMC
                              Document
                                   Document
                                       2023-513Filed
                                                 Filed
                                                     09/19/19
                                                       06/28/17PageID.154655
                                                                Page 6 of 11 Page 7 of
                                         12




                    d.      Offense Level Total:                                                   21

 2                  e.      Fine: one to five percent of the volume of

 3                          commerce, but not less than $20,000, U.S.S.G.

 4                          §2Rl.l(c)(l) (15 U.S.C. §I statutory maximum):              $1,000,000

 5           10.    Pursuant to Fed. R. Crim. P. l l(c)(l)(B) and subject to the full, truthful, and

 6   continuing cooperation of the defendant, as defined in Paragraph 14 of this Plea Agreement, the

 7   United States agrees that it will recommend, as the appropriate disposition of this case, that the

 8   Court impose a period of imprisonment based on a motion by the United States as described

 9   within Paragraph 11. The defendant is free to recommend any sentence, but only based on 18

     U.S.C. § 3553(a). The parties jointly recommend that the defendant be ordered to pay to the

11   United States a criminal fine of $25,000 payable in full before the fifteenth ( l 5th) day after the

12   date of judgment and no order of restitution. The parties agree that there exists no aggravating o

13   mitigating circumstance of a kind, or to a degree, not adequately taken into consideration by the

14   U.S. Sentencing Commission in formulating the Sentencing Guidelines justifying a departure

15   pursuant to U.S.S.G. §5K2.0. The parties agree not to seek any Guidelines adjustment or

16   departure for any reason that is not set forth in this Plea Agreement.

17                  (a)     The defendant understands that the Court will order him to pay

18          a $100 special assessment pursuant to 18 U.S.C. § 3013(a)(2)(A) in addition to any fine

19          imposed.

                    (b)     In light of the availability of civil causes of action, which potentially

21          provide for a recovery of a multiple of actual damages, the recommended sentence does

22          not include a restitution order for the offense charged in the Information.

23           11.    Subject to the full, truthful, and continuing cooperation of the defendant, as

24   defined in Paragraph 14 of this Plea Agreement, and prior to sentencing in this case, the United

25   States agrees that it will make a motion, pursuant to U.S.S.G. §SKI.I, for a downward departur

26   from the Guidelines offense level set forth in Paragraph 9. When the United States makes such

27   a motion, the defendant will be bound by the departure recommended by the United States. The

28




     PLEA AGREEMENT                                 6                   DEF. INITIALS          L
Case 3:15-md-02670-JLS-MDD
           Case 3:17-cr-00297-EMC
                              Document
                                   Document
                                       2023-513Filed
                                                 Filed
                                                     09/19/19
                                                       06/28/17PageID.154656
                                                                Page 7 of 11 Page 8 of
                                         12




     defendant understands that the magnitude of any recommended departure is within the sole

 2   discretion of the United States.

 3          12.     Subject to the full, truthful, and continuing cooperation of the defendant, as

 4   defined in Paragraph 14 of this Plea Agreement, and prior to sentencing in this case, the United

 5   States will fully advise the Court and the Probation Office of the fact, manner, and extent of the

 6   defendant's cooperation and his commitment to prospective cooperation with the United States'

 7   investigation and prosecutions, all material facts relating to the defendant's involvement in the

 8   charged offense, and all other relevant conduct. To enable the Court to have the benefit of all

 9   relevant sentencing information, the United States may request, and the defendant will not

     oppose, that sentencing be postponed until his cooperation is complete.

11           13.    The United States and the defendant understand that the Court retains complete

12   discretion to accept or reject the recommended sentence provided for in Paragraph 10 of this Ple

13   Agreement. The defendant understands that, as provided in Fed. R. Crim. P. l l(c)(3)(8), ifthe

14   Court does not impose the recommended sentence contained in this Agreement, he nevertheless

15   has no right to withdraw his plea of guilty.

16                                  DEFENDANT'S COOPERATION
17           14.    The defendant will cooperate fully and truthfully with the United

18   States in the prosecution of this case, the current federal investigation of violations of federal

19   antitrust and related criminal laws involving the production or sale of packaged seafood in the

     United States, any federal investigation resulting therefrom, and any litigation or other

21   proceedings arising or resulting from any such investigation to which the United States is a party

22   (collectively "Federal Proceeding"). Federal Proceeding includes, but is not limited to, an

23   investigation, prosecution, litigation, or other proceeding regarding obstruction of, the making of

24   a false statement or declaration in, the commission of perjury or subornation of perjury in, the

25   commission of contempt in, or conspiracy to commit such offenses in, a Federal Proceeding.

26   The full, truthful, and continuing cooperation of the defendant will include, but not be limited to:

27                  (a)     producing all documents, including claimed personal documents, and

28          other materials, wherever located, not protected under the attorney-client privilege or the




     PLEA AGREEMENT                                 7                  DEF. INITIALS          l
Case 3:15-md-02670-JLS-MDD
           Case 3:17-cr-00297-EMC
                              Document
                                   Document
                                       2023-513Filed
                                                 Filed
                                                     09/19/19
                                                       06/28/17PageID.154657
                                                                Page 8 of 11 Page 9 of
                                         12




            work-product doctrine, in the possession, custody, or control of the defendant, that are

 2          requested by attorneys and agents of the United States in connection with any Federal

 3          Proceeding;

 4                  (b)     making himself available for interviews, not at the expense of the United

 5          States, upon the request of attorneys and agents of the United States in connection with

 6          any Federal Proceeding;

 7                  (c)     responding fully and truthfully to all inquiries of the United

 8          States in connection with any Federal Proceeding, without falsely implicating any person

 9          or intentionally withholding any information, subject to the penalties of making a false

10          statement or declaration (18 U.S.C. §§ 1001, 1623), obstruction of justice (18 U.S.C. §

11          1503, et seq.), or conspiracy to commit such offenses;

12                  (d)     otherwise voluntarily providing the United States with any

13          material or information not requested in (a) - (c) of this paragraph and not protected

14          under the attorney-client privilege or work-product doctrine that he may have that is

15          related to any Federal Proceeding; and

16                  (e)     when called upon to do so by the United States in connection

17          with any Federal Proceeding, testifying in grand jury, trial, and other

18          judicial proceedings fully, truthfully, and under oath, subject to the penalties of perjury

19          (18 U.S.C. § 1621), making a false statement or declaration in grand jury or court

            proceedings (18 U.S.C. § 1623), contempt (18 U.S.C. §§ 401-402), and obstruction of

21          justice (18 U.S.C. § 1503, et seq.).

22                                 GOVERNMENT'S AGREEMENT
23          15.     Subject to the full, truthful, and continuing cooperation of the

24   defendant, as defined in Paragraph 14 of this Plea Agreement, and upon the Court's acceptance

25   of the guilty plea called for by this Plea Agreement and the imposition of the recommended

26   sentence, the United States agrees that it will not bring further criminal charges against the

27   defendant for any act or offense committed before the date of signature of this Plea Agreement

28   that was undertaken in furtherance of an attempted or completed antitrust conspiracy involving



     PLEA AGREEMENT                                8                  DEF. INITIALS          L
Case 3:15-md-02670-JLS-MDD
          Case 3:17-cr-00297-EMC
                              Document
                                  Document
                                       2023-513 Filed
                                                 Filed09/19/19
                                                       06/28/17 PageID.154658
                                                                 Page 9 of 11 Page 10
                                        of 12




     the production or sale of packaged seafood in the United States ("Relevant Offense"). The

 2   nonprosecution terms of this paragraph do not apply to (a) any acts of perjury or subornation of

 3   perjury (18 U.S.C. §§ 1621-22), making a false statement or declaration (18 U.S.C. §§ 1001,

 4   1623), obstruction of justice (18 U.S.C. § 1503, et seq.), contempt ( 18 U.S.C. §§ 401-402), or

 5   conspiracy to commit such offenses; (b) civil matters of any kind; (c) any violation of the federal

 6   tax or securities laws or conspiracy to commit such offenses; or ( d) any crime of violence.

 7                                 REPRESENTATION BY COUNSEL
 8           16.    The defendant has reviewed all legal and factual aspects of this case

 9   with his attorney and is fully satisfied with his attorney' s legal representation. The defendant has

     thoroughly reviewed this Plea Agreement with his attorney and has received satisfactory

11   explanations from his attorney concerning each paragraph of this Plea Agreement and

12   alternatives available to the defendant other than entering into this Plea Agreement. After

13   conferring with his attorney and considering all available alternatives, the defendant has made a

14   knowing and voluntary decision to enter into this Plea Agreement.

15                                          VOLUNTARY PLEA
16           17.    The defendant's decision to enter into this Plea Agreement and

17   to tender a plea of guilty is freely and voluntarily made and is not the result of force, threats,

18   assurances, promises, or representations other than the representations contained in this Plea

19   Agreement. The United States has made no promises or representations to the defendant as to

     whether the Court will accept or reject the recommendations contained within this Plea

21   Agreement.

22                               VIOLATION OF PLEA AGREEMENT
23           18.    The defendant agrees that, should the United States determine in good

24   faith, during the period that any Federal Proceeding is pending, that the defendant has failed to

25   provide full, truthful, and continuing cooperation, as defined in Paragraph 14 of this Plea

26   Agreement, or has otherwise violated any provision of this Plea Agreement, the United States

27   will notify counsel for the defendant in writing by personal or overnight delivery, email, or

28   facsimile transmission and may also notify counsel by telephone of its intention to void any of its



     PLEA AGREEMENT                                 9                   DEF. INITI ALS
Case 3:15-md-02670-JLS-MDD
          Case 3:17-cr-00297-EMC
                              Document
                                  Document
                                       2023-5
                                            13 Filed
                                                Filed09/19/19
                                                      06/28/17 PageID.154659
                                                               Page 10 of 11 Page 11
                                        of 12




     obligations under this Plea Agreement (except its obligations under this paragraph), and the

 2   defendant will be subject to prosecution for any federal crime of which the United States has

 3   knowledge, including, but not limited to, the substantive offenses relating to the investigation

 4   resulting in this Plea Agreement. The defendant may seek Court review of any determination

 5   made by the United States under this paragraph to void any of its obligations under this Plea

 6   Agreement. The defendant agrees that, in the event that the United States is released from its

 7   obligations under this Plea Agreement and brings criminal charges against the defendant for any

 8   Relevant Offense, the statute of limitations period for such offense will be tolled for the period

 9   between the date of signature of this Plea Agreement and six (6) months after the date the United

     States gave notice of its intent to void its obligations under this Plea Agreement.

11          19.       The defendant understands and agrees that in any further prosecution

12   of him resulting from the release of the United States from its obligations under this Plea

13   Agreement because of the defendant's violation of this Plea Agreement, any documents,

14   statements, information, testimony, or evidence provided by him, including the stipulated factual

15   basis in Paragraph 4 of this Agreement, to attorneys or agents of the United States, federal grand

16   juries, or courts, and any leads derived therefrom, may be used against him. In addition, the

17   defendant unconditionally waives his right to challenge the use of such evidence in any such

18   further prosecution, notwithstanding the protections of Fed. R. Ev id. 410.

19                                    ENTIRETY OF AGREEMENT
            20.       This Plea Agreement constitutes the entire agreement between the United States

21   and the defendant concerning the disposition of the criminal charge in this case. This Plea

22   Agreement cannot be modified except in writing, signed by the United States and the defendant.

23          21.       The undersigned attorneys for the United States have been authorized

24   by the Attorney General of the United States to enter this Plea Agreement on behalf of the

25   United States.

26
27

28



     PLEA AGREEMENT                               10                  DEF. INITIALS
Case 3:15-md-02670-JLS-MDD
          Case 3:17-cr-00297-EMC
                              Document
                                  Document
                                       2023-5
                                            13 Filed
                                                Filed09/19/19
                                                      06/28/17 PageID.154660
                                                               Page 11 of 11 Page 12
                                        of 12




            22.    A facsimile or PDF signature will be deemed an original signature for the purpose

 2   of executing this Plea Agreement. Multiple signature pages are authorized for the purpose of

 3   executing this Plea Agreement.

 4
 5
 6   DATED:                                          Respectfully submitted,

 7
     BY:                                         BY:
 8         Stephen L. Hidge                                                  Leslie A. Wulff, Trial Attorney
 9
           Defendant                                      Manish Kumar, Assistant Chief
                                                          Ryan Struve, Trial Attorney
                                                          United States Department of Justice
                                                          Antitrust Division
11
     BY:
12         Steven M. Kowal
           K&L Gates LLP
13         Counsel for Stephen L. Hodge
14

15
16

17

18

19



21

22

23

24

25

26
27

28



     PLEA AGREEMENT                             11                   DEF. INITIALS- - - -
